FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 May 2, 2014 Filed Via EDGAR (CIK #0000825063) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Mutual Series Funds (Registrant) File Nos. 033-18516 and 811-05387 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on April 28, 2014. Sincerely yours, FRANKLIN MUTUAL SERIES FUNDS /s/ Steven J. Gray Steven J. Gray Vice President and Secretary SFG/rs cc: Bruce G. Leto, Esq. Brian E. Lorenz, Esq. Marguerite C. Bateman, Esq.
